Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 9, 2015

                                      No. 04-15-00057-CV

                         IN THE INTEREST OF L.A.A., A CHILD,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006-CI-17882
                        Honorable Janet P. Littlejohn, Judge Presiding


                                         ORDER
       Counsel for appellant Dawn Renee Garza has filed a motion to withdraw as counsel. The
motion complies with Texas Rule of Appellate Procedure 6.5. The motion is GRANTED. See
TEX. R. APP. P. 6.5.

       Appellant is advised that her brief is due on July 24, 2015.




                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court